ADVISORY ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s proposed After Final Amendments filed 8/23/2022 have been fully considered. However, the amendment has not been entered given that it raises other new issues that would require further consideration and/or search, and they amendments do not overcome the current prior art of record for the reasons discussed below.

Response to Arguments
The amendments are not entered because they do not overcome the previously applied prior art of record, Masuda (US 2009/0149559), for the reasons discussed below.
It is noted that the Examples in Table 5 of Masuda contain acrylonitrile and methyl methacrylate in amounts which fall within the amounts recited in instant claim 1, including the amendment reciting that R2 is methyl or ethyl formula 2. Additionally, while the Examples use butyl acrylate, Masuda expressly states that alternative examples include butyl acrylate and propyl acrylate (¶51). Additionally, butyl acrylate (used is close enough to methyl acrylate that one of ordinary skill in the art would readily expect butyl acrylate and methyl acrylate, which differ only by two carbon atoms, to be behave similarly if not identically when used for the same purpose (heat expandable microspheres) with identical comonomers (acrylonitrile and methyl methacrylate) in the same amounts (the amounts of which fall entirely within the ranges of instant claim 1). 
This is further evidenced by at least two factors: (1) Table 1, Example 21 of the instant specification shows that when using essentially the same amounts of materials of the Examples in Table 5 of Masuda, with the only exception being butyl acrylate in the instant specification and methyl acrylate in the Examples in Table 5 of Masuda; and Table 5 of the instant specification shows comparative examples, particularly Example 14 of Table 5, achieve the instantly claimed expansion initiation temperature of the proposed amendments (50 to 100ºC in the proposed amendment to claim 1 and 50 to 90ºC of proposed new claim 16), and Example 14 uses acrylonitrile, methyl acrylate, and methyl methacrylate. This is evidence in support of a position that the Examples of Table 5 of Masuda would necessarily have the instantly claimed Expansion Initiation Temperature of the proposed amendments to the claims. 
It is further noted that Masuda teaches that the heating temperature of the expandable microspheres of the invention, such as that shown in Table 14 of Masuda, is not lower than the expansion initiation temperature of the microspheres (see ¶177). This means the heating temperature is above the expansion initiation temperature of the microspheres. For example, 110ºC is above the expansion initiation temperature of the microspheres (particularly, the microspheres produced using the components of Table 5) and thus the expansion initiation temperature is less than 110ºC. 

The Examiner agreed to have a subsequent interview, such as after filing of an RCE, to discuss whether future proposed amendments would be sufficient to overcome the current prior art of record, i.e. Masuda. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766